Title: Thomas Jefferson to Charles Johnston, 15 November 1812
From: Jefferson, Thomas
To: Johnston, Charles


          Dear Sir Poplar Forest Nov. 15. 12. 
          I sent here from Albemarle a Plaisterer to plaister my house. I did not order on any plaister of Paris because I understood it could always be bought in Lynchburg, and the small quantity of only 5. bushels was necessary. I am disappointed however in my expectation of buying even that quantity in Lynchbg, and being told you have  some there which you had brought for the purposes of your farm, I take the liberty of requesting you to spare me 5. bushels. I will either have the same quantity brought from Richmond to replace it, or as your communications there are so much more perfect and direct than mine if you will take the trouble I will gladly pay you the price now at whatever advance you shall suppose it to have got to by the circumstances of the war, with the transportation Etc. I am the more in hope this will not be inconvenient to you as the plaister is not usually put on the farm till spring, and there will therefore be abundant time to have it replaced. the plaistering of a house being a permanent thing, I am unwilling to have a permanent eyesore in it, occasioned by this small failure.
          Accept the assurance of my great esteem & respect.Th: Jefferson
        